IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-60625
                          Summary Calendar



BARBARA ANDERSON,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER
OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                         - - - - - - - - - -
            Appeal from the United States District Court
              for the Southern District of Mississippi
                       USDC No. 3:97-CV-501-BN
                         - - - - - - - - - -

                          October 26, 1999

Before REAVLEY, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Barbara Anderson appeals from the district court’s judgment

affirming the denial of her application for disability insurance

benefits.   She argues that the administrative law judge (ALJ)

failed to develop the record to determine whether her

hypoparathyroid disorder met or equaled listing § 9.04A in

appendix 1 and that the ALJ’s assessment of Anderson’s residual


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-60625
                                -2-

functional capacity for a full range of medium work is not

supported by substantial evidence.

      This court lacks jurisdiction to review Anderson’s claim

that the ALJ failed to develop the record regarding her

hypoparathyroid disorder and possible presence of severe

recurrent tetany because that issue was not raised before the

Appeals Council.   See Paul v. Shalala, 29 F.3d 208, 210 (5th Cir.

1994).   Anderson failed to meet her burden of showing that she

was unable to return to her past relevant work, and there was

substantial evidence upon which the ALJ could conclude that

Anderson retained the residual functional capacity to perform her

past relevant work.   Leggett v. Chater, 67 F.3d 558, 564 (5th

Cir. 1995); Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir.

1994).   Accordingly, the judgment of the district court is

AFFIRMED.